Citation Nr: 0110702	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 1968 
and had several periods of active duty in the National Guard.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

An essential prerequisite for a diagnosis of PTSD is that 
there has been a verifiable "stressor," The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") determined that the 
evidence necessary to establish that the claimed stressor 
actually occurred varied depending on whether it could be 
determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991). The Court held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'." Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f) (2000); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD).  

Where the stressor or stressors in question are noncombat 
related, available service records must support, that is, 
must not contradict, the veteran's lay testimony concerning 
his noncombat-related stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  If the claimed stressor is not combat-related, 
the veteran's lay testimony regarding inservice stressors is 
insufficient to establish occurrence of stressor and must be 
corroborated by credible supporting evidence but there is no 
requirement that corroboration only be found in the service 
records.  Id.
Thus, in adjudicating a claim for service connection for 
PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2000); see Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  

The record shows that the veteran was diagnosed with PTSD as 
well as major depression during service in the National 
Guard, and VA outpatient treatment reports dated beginning in 
1994 show diagnoses of PTSD as well as other disorders such 
as dysthymia, major depressive disorder and anxiety.  In May 
1996, the veteran underwent psychological testing, and the 
examiner diagnosed dysthymic disorder; however it was stated 
that the veteran was experiencing significant distress 
related to his Vietnam and Persian Gulf experiences.  In 
October 1997, the veteran was examined by VA, and anxiety 
disorder was diagnosed.  The examiner specifically stated 
that the veteran did not have PTSD.  An August 1999 
examination report from Blanchfield Army Community Hospital 
at Fort Campbell, Kentucky indicates that the veteran had 
PTSD and that the precipitating stresses included military 
duty in a combat zone.  On VA examination in July 2000, the 
examiner stated that the veteran had some component of PTSD, 
but did not meet full PTSD diagnosis.  On VA examination in 
July 2000, the examiner stated that the veteran had some 
component of PTSD symptoms.  

The veteran has stated that he has served in Vietnam (25th 
Infantry Division, 114th 3rd Bigrade Task Force, in Pleiku) 
and in the Persian Gulf and that he has experienced several 
stressors.  The has reported that while in Vietnam these 
stressors occurred:

1.  Being constantly under fire in Vietnam;
2.  Picking up body parts of Marines killed in Chu Lai in 
1967;
3.  Being ambushed and barely escaping death several times; 
4.  Witnessing some Marines being killed in Chu Lai in 
February, March and April 1967;
5.  Losing 3 friends in Vietnam, described as Sergeant 
Robinson, a friend from Atlantic City, New Jersey, and an EOD 
specialist.

The veteran reported that while in the Persian Gulf, he was 
subjected to Scud missile attacks in King Khalad Military 
City where he was stationed in 1991.  The Board notes that 
the RO has not attempted to verify the veteran's stressors 
through the United States Armed Services Center for Research 
of Unit Records (USASCRUR).  

For these matters, additional development is warranted due to 
the significant change in the law during the pendency of this 
appeal.  The new law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

     2.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
nervous problems at any time during or 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.

3.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed during service in 
Vietnam and in the Persian Gulf.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
be advised that this complete information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran must also be 
advised of alternative methods to support 
his claim such as lay statements, buddy 
statements, letters and diaries, etc.  

4.  When any additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214, the veteran's 201 
file, and all associated documents, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
USASCRUR should be requested to provide 
any available information which might 
corroborate the veteran's alleged 
stressors.  Any USASCRUR report or 
response obtained should be associated 
with the claims file.   

5.  Then the RO should arrange for the 
veteran to be accorded an examination by 
a board certified psychiatrist who has 
not previously examined him, if 
available, to determine the diagnosis of 
all psychiatric disorders that are 
present.  The RO must specify for the 
examiner, the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
claims folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
note in the examination report that this 
has been accomplished.  

6.  The RO must inform the veteran of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

7.  The RO should then review the record 
and ensure that all the above actions 
have been completed, and if not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  When the 
RO is satisfied that the record is 
complete and the examination is adequate 
for rating purposes, the RO should 
readjudicate the issue on appeal.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.



The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to any ultimate outcome warranted.  No action is 
required of the 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




